Case 1:20-cr-00047-SPW Document 17 Filed 09/24/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 20-47-BLG-SPW
Plaintiff,
Vs. ORDER
CHAD HENRY SWOBODA,
Defendant.

 

 

Upon the United States’ Motion to Dismiss Indictment Without Prejudice
(Doc. 16), and for good cause shown,

If IS HEREBY ORDERED that the indictment in the above-captioned
matter is DISMISSED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that the trial presently set for October 13, 2020

is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this 7 Y " day of September, 2020.

    
  

fa

“SUSAN P. WATTERS
United States District Court Judge

 

Bawa
